HATHAWAY, Chief Judge
(dissenting).
Actual notice, alone, is insufficient to vest jurisdiction in the court, Stinson v. Johnson, 3 Ariz.App. 320, 414 P.2d 169 (1966). The trial court properly concluded from the face of the affidavit that service was incomplete. This jurisdictional finding is controlled by and must yield to the return of service as it appears of record, Austin v. Smith, 114 U.S.App.D.C. 97, 312 F.2d 337 (1962); Powell v. Turpin, 224 N.C. 67, 29 S.E.2d 26 (1944).
Quashal of service was upheld in Dusminski v. Ladenheim, 43 F.Supp. 139 (E.D.N.Y.1942), in a very similar situation, •where the court stated:
“ * * * the affidavit of service does not indicate that the statute was literally complied with * * * that is, notice of such service (i. e. service upon the secretary of state) was not sent to the defendant by registered mail, with a copy of the pleadings and process.”
43 F.Supp. at 140.
In Kohler v. Derderian, 187 F.Supp. 173 (S.D.N.Y.1960), the court quoting in part from Dusminski v. Ladenheim, supra, stated:
“ ‘It is not for this court to decide that the omission of the notice was unimportant, since the terms of the statute explicitly require that it be given.’ ”
The court granted the motion to quash service on the basis of noncompliance with the statute.
The supplementary affidavit, given on information and belief, was ineffective to supplement the substantive deficiencies of the former affidavit of service, Miller v. Corning Glass Works, 102 Ariz. 326, 429 P.2d 438 (1967).
For the foregoing reasons, I believe the ruling of the trial court should be upheld.